WHEELER, District Judge.
This suit is brought upon patent Ho. 300,744, dated June 17, 1884, and granted to Elbert' A. Whittelsey, for an improvement in shawl straps of endless bands wound upon a handle, locking the handle to hold the straps by a slide'with an angular slot moving against and grasping an angular part of the spindle. The handles had been held by ratchets before, and similar slides had been used to hold spindles of locks before. The principal objection to the patent is want of invention in putting such a slide to this use. But the parts with which it is made to work here are quite different from those of a lock, and to contrive it into this place for this purpose was something more than merely putting it to a new ,use, and required more than the ordinary skill of a workman. The defendants’ slide does the same thing in about the same way.
Let a decree be entered for the plaintiff.